In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 18‐1710 
MARIO L. SIMS and 
TIFFINY SIMS, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

NEW PENN FINANCIAL LLC, under its assumed name doing 
business as SHELLPOINT MORTGAGE SERVICING, 
                                       Defendant‐Appellee. 
                       ____________________ 

            Appeal from the United States District Court for the 
             Northern District of Indiana, South Bend Division. 
    No. 3:15‐cv‐00263‐MGG — Michael G. Gotsch, Sr., Magistrate Judge. 
                       ____________________ 

     ARGUED OCTOBER 2, 2018 — DECIDED OCTOBER 18, 2018 
                 ____________________ 

     Before BAUER, KANNE, and SCUDDER, Circuit Judges. 
    PER CURIAM. Mario and Tiffiny Sims, an African‐American 
couple, purchased a house in South Bend, Indiana, that they 
later discovered was subject to a mortgage that the seller had 
stopped  paying.  Ever  since,  they  have  tried  to  assume  that 
loan to avoid a foreclosure sale. They sued the loan servicer, 
Shellpoint, under the Equal Credit Opportunity Act, 15 U.S.C. 
2                                                       No. 18‐1710 

§§ 1691–91f,  alleging  that  Shellpoint  discriminated  against 
them based on race when it prohibited them from assuming 
the loan. The district judge concluded that the Simses did not 
produce  enough  evidence  of  discriminatory  intent  and 
entered  summary  judgment  for  Shellpoint.  Because  the 
Simses’ evidence of racial discrimination is too speculative to 
establish a dispute of material fact, we affirm. 
                          I. Background 
   The  Simses  purchased  a  house  from  John  Tiffany  in 
October 2008 for $185,000. The Simses made a down payment 
($12,000) and monthly payments ($1,400) to Tiffany for about 
a year. To their surprise, Bank of New York Mellon notified 
them  in  December  2009  that  it  was  foreclosing  on  the 
property. (Tiffany had stopped making mortgage payments 
the prior May and still owed $126,000.)  
     To avoid a foreclosure sale and maintain possession of the 
house,  the  Simses  then  launched  what  became  an  extended 
effort to assume Tiffany’s debt and mortgage. The Simses first 
offered to assume the debt when they wrote to the then‐loan 
servicer,  Resurgent,  in  January  2010.  Tiffany  followed  up 
months  later,  writing  to  Resurgent  that  he  was  “willing  to 
work  toward  a  resolution  in  which  Mr.  and  Mrs. Sims  take 
over  his  obligation  with  the  bank”  and  asking  what  was 
needed  to  “move  this  matter  forward.”  (Under  Tiffany’s 
mortgage  agreement,  any  purchasers  of  the  property  may 
assume  the  loan,  so  long  as  the  loan  servicer  receives 
information  to  evaluate  them  “as  if  a  new  loan  were  being 
made” and determines that the assumption would not impair 
its  security.)  Over  the  next  four  years,  the  Simses  maintain, 
they tried to assume Tiffany’s mortgage, but Resurgent never 
advised them of what information it needed to evaluate their 
No. 18‐1710                                                       3 

application.  Meanwhile,  in  2012  the  Simses  acquired  a 
quitclaim  deed  for  the  property  from  Tiffany,  and  in  2013 
Bank  of  New  York  Mellon  foreclosed  on  the  house,  which 
then was scheduled for a foreclosure sale. 
    Shellpoint, which began servicing the loan in March 2014, 
informed the Simses nine  months later of what  information 
they needed to provide in order to apply to assume the loan. 
To  give  the  Simses  an  opportunity  to  submit  the  requisite 
documentation, Shellpoint agreed to postpone a  foreclosure 
sale. 
    Over the next several months, the Simses tried to apply for 
the loan without success. They maintain that they thrice sent 
the required financial records to Shellpoint. According to an 
affidavit  prepared  by  one  of  Shellpoint’s  representatives, 
however,  the  Simses  never  submitted  an  application  that 
Shellpoint  deemed  complete  enough  to  warrant  review. 
Shellpoint also informed the Simses in March 2015 that they 
needed  to  bring  Tiffany’s  loan  current  before  they  could 
assume  it.  This  requirement  proved  to  be  a  sticking  point: 
without Tiffany’s written consent to discuss the status of his 
loan with a third party (here, the Simses), Shellpoint refused 
to disclose information about his missed payments, and the 
Simses  assert  that  they  could  not  bring  his  loan  current 
without knowing how much it would cost them to do so.  
    The  Simses,  based  on  a  conversation  with  a  Shellpoint 
employee, believe that Shellpoint has not permitted them to 
assume  Tiffany’s  loan  because  they  are  African‐American. 
They assert that Shellpoint frequently rebuffed their inquiries 
to  Shellpoint  about  their  application’s  status.  Shellpoint 
personnel,  they  insist,  sometimes  hung  up  on  them  or  sent 
their calls to voicemail and did not call back. They eventually 
4                                                       No. 18‐1710 

got  through  to  a  Shellpoint  employee,  K’tia  Cox,  who  the 
Simses  believe  is  African‐American  and  who  allegedly  told 
them, “These people, you know how they treat us.”  
    After several attempts to assume the loan without success, 
the Simses filed this suit. Seeking damages and an injunction 
preventing  a  foreclosure  sale  of  the  house,  they  sued 
Shellpoint under the Equal Credit Opportunity Act, the Fair 
Housing  Act,  the  Fair  Debt  Collection  Practices  Act,  and 
Indiana  state  law.  As  relevant  here,  they  alleged  that 
Shellpoint  discriminated  against  them  based  on  race  by 
delaying  their  effort  to  assume  Tiffany’s  loan  and  forcing 
them to make all of Tiffany’s overdue payments as a condition 
of assumption—a condition that, they say, Tiffany’s mortgage 
agreement does not require.  
    In  response  to  Shellpoint’s  motion  to  dismiss  the 
complaint,  the  district  court  dismissed  many  claims  but 
allowed the Simses to proceed on their claim under the Equal 
Credit Opportunity Act. The Act makes it “unlawful for any 
creditor to discriminate against any applicant, with respect to 
any  aspect  of  a  credit  transaction,  on  the  basis  of  race… .” 
15 U.S.C. § 1691(a)(1).  
    After discovery, a magistrate judge, presiding by consent, 
28  U.S.C.  §  636(c),  entered  summary  judgment  for  the 
defendant.  The  judge  first  determined  that  the  Simses 
“probably were not ‘applicants’” under the Act because they 
were  seeking  to  assume  a  line  of  credit,  rather  than  to 
“exten[d],  renew[],  or  continu[e]”  one.  See 15 U.S.C. 
§ 1691a(b). But even if the Act applied, the judge continued, 
the Simses failed to present evidence of discrimination under 
either a disparate impact or disparate treatment theory. Cox’s 
statement (“These people, you know how they treat us”), the 
No. 18‐1710                                                           5 

judge assessed, was ambiguous and lacked foundation, and 
thus  it  was  insufficient  to  show  race  discrimination.  In  the 
end,  the  “dearth  of  evidence  from  the  Simses”  precluded 
them  from  calling  into  question  Shellpoint’s  conduct  or 
conclusion  that  they  did  not  complete  the  prerequisites  for 
assuming the loan.  
                            II. Analysis 
   On appeal, the Simses argue that they presented enough 
evidence  to  withstand  summary  judgment.  They  advance  a 
disparate  treatment  theory  and  assert  that  Cox’s 
uncontroverted  statement  shows  that  Shellpoint 
discriminated  against  them  based  on  race  by  delaying  the 
assumption  process  and  requiring  them  to  bring  the  loan 
current before assuming it.  
    The district court correctly entered summary judgment for 
the  defendants  because  no  reasonable  jury  could  find  that 
Shellpoint  discriminated  against  the  Simses  based  on  their 
race. For their suit to survive summary judgment, the Simses 
needed  to  put  forth  enough  evidence  of  discrimination  to 
establish a dispute of material fact. See Latimore v. Citibank Fed. 
Sav.  Bank,  151  F.3d  712,  715  (7th  Cir.  1998).  But  their  only 
evidence is Cox’s statement, which is vague and requires too 
much  speculation  to  conclude  that  their  race  motivated 
Shellpoint  to  require  them  to  satisfy  Tiffany’s  outstanding 
loan  payments.  See  Estate  of  Davis  v.  Wells  Fargo  Bank,  633 
F.3d 529,  540–41  (7th  Cir.  2011).  Rather,  that  requirement  is 
consistent  with  the  loan  agreement,  which  conditions 
assumption  on  Shellpoint’s  determination  that  its  security 
would not be impaired. Moreover, the Simses do not point to 
evidence countering the Shellpoint representative’s statement 
that they never produced a complete application.  
6                                                    No. 18‐1710 

   Because  we  conclude  that  the  Simses  failed  to  show 
discrimination,  we  need  not  assess  whether  they  qualify  as 
applicants under the Act. See Moran Foods, Inc. v. Mid‐Atl. Mkt. 
Dev. Co., LLC, 476 F.3d 436, 441–42 (7th Cir. 2007).  
                                                     AFFIRMED